DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Applicant’s election without traverse of Group I and Species A2 in the reply filed on February 3, 2021 is acknowledged.
Claim 10 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 3, 2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a battery pack comprising a battery module having a plurality of battery cells; a lower plate on which the plurality of battery modules are placed; a support member coupled to the lower plate to support the battery module”.
Claim 9 recites “a first support beam disposed between a first battery module among the plurality of battery modules and a second battery module adjacent to the first battery module”.
Thus, Claim 1 is indefinite because the claim sets forth a single battery module and then refers to a plurality of battery modules. 
Subsequently, the claim refers to a single battery module and therefore it is unclear which battery module of the plurality of battery modules the limitation is referring to.
For purpose of examination, the Examiner will interpret Claim 1 to recite a “battery pack comprising a battery module having a plurality of battery cells; a lower plate on which the battery module is placed; a support member coupled to the lower plate to support the battery module” in light of a single battery module being set forth and a single battery module being referred to throughout the dependent claims.
Consequently, the Examiner will further interpret Claim 9 to recite “a first support beam disposed between the battery module and a second battery module adjacent to the battery module”
Claims 2-8 are dependent on Claim 1 and therefore are indefinite for the reasons set forth above.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 6-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujiwara et al. (US PGPub 2012/0312614, cited on the IDS dated 02/26/2020).
Regarding Claim 1, Fujiwara discloses in Fig. 5 a battery pack comprising: a battery module (12) having a plurality of battery cells (19) ([0030]); a lower plate (14) on which the battery module (12) is placed ([0006], [0023], wherein the lower plate 14 is part of a support plate 11 that the battery module 12 is placed on); a support member (15) coupled to the lower plate (14) to support the battery module (12) ([0006], [0024]); a mounting nut (21) coupled to the lower plate (14) and coupled to the support member (15) ([0025], [0030], wherein the lower plate 14 and the support member 15 are coupled such that the mounting nut 21 is directly coupled to the support member 15 and indirectly coupled to the lower plate 14); and at least one bolt (22) securing the battery module (12) to the mounting nut (21) ([0030]), wherein the battery module (12) is in contact with the support member (15) ([0023], [0030]).
Claim 2, Fujiwara discloses all of the limitations as set forth above. Fujiwara further discloses in Fig. 5 wherein a side surface of the battery module (12) is in contact with a side surface of the support member (15) (see annotated Fig. 5 below).

    PNG
    media_image1.png
    551
    535
    media_image1.png
    Greyscale

Regarding Claim 3, Fujiwara discloses all of the limitations as set forth above. Fujiwara further discloses wherein the mounting nut (21) is coupled to an edge portion (15a) of the support member (15) in an upper and lower direction (Fig. 5, [0030]).
Regarding Claim 4, Fujiwara discloses all of the limitations as set forth above. Fujiwara further discloses wherein the mounting nut (21) has a height lower than a height lower than the height of the support member (15) (see annotated Fig 5 above, wherein the height of the support member (circled, the height being 15a-15b(2)) is greater than the height of the bolt).
Claim 6, Fujiwara discloses all of the limitations as set forth above. Fujiwara further discloses wherein the support member (15) has an uneven portion (see an uneven portion of 15d) based on a cross section in an upper and lower direction (Figs. 5-6, [0030]-[0031]).
Regarding Claim 7, Fujiwara discloses all of the limitations as set forth above. Fujiwara further discloses in Figs. 5-6 wherein the uneven portion (see an uneven portion of 15d) is formed so that a first protrusion and a first groove having a “[“ shape are on opposite sides of the support member (15) ([0028], [0030]-[0031], see annotated Fig. 6 below as an example).

    PNG
    media_image2.png
    425
    981
    media_image2.png
    Greyscale

Regarding Claim 8, Fujiwara discloses all of the limitations as set forth above. Fujiwara further discloses wherein the battery module (12) has a second protrusion formed to correspond to the uneven portion (see an uneven portion of 15d) (annotated Fig. 5 above, see a second protrusion of the battery module 12 that rests on the uneven portion 15d).
Regarding Claim 9, Fujiwara discloses all of the limitations as set forth above. Fujiwara further discloses wherein the support member (15) includes a first support beam (15d) disposed between the battery module (12) and a second battery module (see a second battery .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara et al. (US PGPub 2012/0312614, cited on the IDS dated 02/26/2020), as applied to Claim 1 above, and further in view of Que et al. (CN 103358874, see also EPO machine generated English translation provided with this Office Action).
Regarding Claim 5, Fujiwara discloses all of the limitations as set forth above. Fujiwara discloses wherein the mounting nut (21) secures the battery module (12) in place ([0030], i.e. functions as a fixing structure). Fujiwara further discloses wherein the mounting nut (21) has at least two bolt coupling holes (Figs. 3-4, see wherein the support member 15 comprises two bolt coupling holes corresponding to each of the battery modules 12).
However, Fujiwara does not explicitly disclose wherein the mounting nut having at least two bolt coupling holes has an integrated form.
Que teaches a fixing structure of battery pack that is stable, effective, and easy to disassemble and assemble ([0009]). Specifically, Que teaches in Figs. 4-5 the fixing structure comprising a mounting nut (30) that is utilized to position a battery module ([0008]). Que further teaches in Figs. 4-5 wherein the mounting nut (30) has an integrated form ([0019], wherein the mounting nut 30 is a single structure and therefore has an integrated form), and the integrated mounting nut (30) has at least two bolt coupling holes (31) ([0019]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY WYLUDA whose telephone number is (571)272-4381.  The examiner can normally be reached on Monday-Thursday 7 AM - 3 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/K.W./Examiner, Art Unit 1725                                                                                                                                                                                                        March 29, 2021

/CHRISTOPHER P DOMONE/Primary Patent Examiner, Art Unit 1725                                                                                                                                                                                                        
April 1, 2021